 


109 HR 1553 IH: Pakistan Proliferation Accountability Act of 2005
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1553 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Ackerman (for himself, Ms. Ros-Lehtinen, Mr. Pallone, Mr. Crowley, Ms. Watson, and Mr. Menendez) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To prohibit the provision of United States military assistance and the sale, transfer, or licensing of United States military equipment or technology to Pakistan. 
 
 
1.Short titleThis Act may be cited as the Pakistan Proliferation Accountability Act of 2005. 
2.FindingsCongress makes the following findings: 
(1)Dr. Abdul Qadeer Khan, former director of the A.Q. Khan Research Laboratory in Pakistan and Special Adviser to the Prime Minister on the Strategic Programme with the status of a federal minister, established and operated an illegal international network which sold nuclear weapons and related technologies to a variety of countries.  
(2)The illegal international nuclear proliferation network established by Dr. Khan provided North Korea with complete uranium enrichment centrifuges and designs and a list of components necessary to manufacture additional uranium enrichment centrifuges. 
(3) Documents provided by the Government of Libya to the Government of the United States and the International Atomic Energy Agency (IAEA) indicate that the illegal international nuclear proliferation network established by Dr. Khan provided Libya with designs for a nuclear weapon, as well as for uranium enrichment centrifuges.  
(4)In March 2005, the Government of Pakistan acknowledged that the illegal international nuclear proliferation network established by Dr. Khan provided uranium enrichment centrifuges to Iran. 
(5)The Government of the United States still does not know the entire extent of the activities of the illegal international nuclear proliferation network established by Dr. Khan and the Government of Pakistan has not provided any opportunity for the United States Government to interview Dr. Khan directly. 
3.Sense of CongressIt is the sense of Congress that— 
(1)the Government of the United States has an interest in knowing the full extent of the illegal international nuclear proliferation network established and operated by the Pakistani nuclear scientist, Dr. Abdul Qadeer Khan, which sold nuclear weapons and related technologies to a variety of countries; and 
(2)in order to ensure that the illegal international nuclear proliferation network established by Dr. Khan has been dismantled, Dr. Khan should give a full accounting of the activities and participants of the network to the United States Government. 
4.Prohibition on United States military assistance to Pakistan 
(a)ProhibitionNo United States military assistance may be provided to Pakistan and no military equipment or technology may be sold, transferred, or licensed for sale to Pakistan pursuant to the authorities contained in the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or any other Act unless the President first certifies to the appropriate congressional committees that— 
(1)the Government of Pakistan has provided the Government of the United States with unrestricted opportunities to interview the Pakistani nuclear scientist, Dr. Abdul Qadeer Khan, regarding the illegal international nuclear proliferation network established and operated by Dr. Khan; 
(2)the Government of Pakistan has complied with requests for assistance from the International Atomic Energy Agency (IAEA) regarding the illegal international nuclear proliferation network, including by providing requested documents, materials, equipment, and access to individuals; and 
(3)the Government of the United States— 
(A)has determined the full scope of the activities and participants of the illegal international nuclear proliferation network;  
(B)has determined the nature and extent of the illegal international nuclear proliferation network’s connection to al Qaeda and Osama bin Laden; and 
(C)in conjunction with the International Atomic Energy Agency, has confirmed that the illegal international nuclear proliferation network has been completely dismantled.   
(b)Inapplicability of certain provisionsThe prohibition contained in subsection (a) does not apply to any assistance or transfer for the purposes of any of the provisions of law specified in subparagraphs (A) through (D) of section 620E(e)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2375(e)(2)). 
(c)DefinitionIn this section, the term appropriate congressional committees means— 
(1)the Committee on International Relations and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.  
 
